Motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant’s motion for leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order of modification as to all defendants other than defendant George Jaffin, dismissed upon the ground that as to those parties the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order of modification as to defendant George Jaffin, denied.